 
Exhibit 10.24

AMENDMENT TO EMPLOYMENT AGREEMENT




AMENDMENT NO. 1 dated as of November 23, 2004 between BERRY PLASTICS
CORPORATION, a Delaware corporation (the "Corporation"), and G. ADAM UNFRIED
(the "Employee").
 


Reference is made to the Employment Agreement dated as of November 22, 1999 (the
"Employment Agreement"), between the Corporation and the Employee. The
Corporation and the Employee desire to extend the term of the Employment
Agreement. All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Employment Agreement.
 
Accordingly, in consideration of the mutual covenants and premises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
 
1.  Term. Section 2 of the Employment Agreement is hereby amended to read in its
entirety as follows:
 
"Subject to earlier termination as provided herein, the employment of the
Employee hereunder shall commence on the Commencement Date, and terminate on
December 31, 2009 (the "Expiration Date"). Such period of employment is
hereinafter referred to as the "Employment Period."
 
2.  Effect of Amendment. Except as expressly amended hereby, the Employment
Agreement shall remain in full force and effect and unchanged.
 
3.  Counterparts. This Amendment No. 1 may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date
first written above.
 
BERRY PLASTICS CORPORATION




By:    /s/ Ira G. Boots
Ira G. Boots
President and Chief Executive Officer




         /s/ G. Adam Unfried
G. Adam Unfried